DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20180197885 A1, Published July 12, 2018) in view of Kim (US 20190179467 A1, Published June 13, 2019).
As to claim 1, Lee discloses a display device comprising: 
a display panel comprising an active area and a peripheral area adjacent to the active area and comprising a plurality of pixels overlapping the active area (Lee at Figs. 6A, 6B, 9, in particular; ¶ [0074]) and 
a scan driving circuit overlapping a portion of each of the active area and the peripheral area; the scan driving circuit configured to drive the plurality of pixels (Lee at Figs. 9, 10A, 11A, 14A, gate driver circuit 290; ¶ [0089] discloses “In some embodiments, the gate driver circuit 290 at least partially overlaps the pixel circuit 370. With this arrangement, the gate driver circuit 290 does not occupy additional area on the substrate, and thereby a display device 2000 that has a narrow border or is borderless is formed.”); and… 
wherein the plurality of pixels comprising: first pixels that do not overlap the scan driving circuit; and second pixels that overlap the scan driving circuit (Lee at Figs. 9, 10A, 11; ¶ [0089]).
Lee does not disclose a sensing sensor disposed on the display panel and comprising first sensing electrodes and second sensing electrodes overlapping the active area and insulated from each other and sensing lines connected to the first sensing electrodes and the second sensing electrodes. 
Lee does not disclose that at least a portion of the sensing lines overlaps the scan driving circuit.
However, Kim does disclose a sensing sensor disposed on the display panel and comprising first sensing electrodes and second sensing electrodes overlapping the active area and insulated from each other and sensing lines connected to the first sensing electrodes and the second sensing electrodes (Kim at Figs. 2-3, in particular).
Kim also discloses that at least a portion of the sensing lines overlaps the scan driving circuit (Kim at Figs. 2, 6, 7, in particular, touch driving routing lines TW1 to TW6).
Lee discloses a base display device upon which the claimed invention is an improvement.  Kim discloses a comparable display device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify or add to Lee the teachings of Kim for the predictable result of providing a display having a touchscreen device which has enhanced touch precision (Kim at ¶ [0017]).
Claims 2 are rejected under 35 U.S.C. 103 as being unpatentable over Lee and Kim as applied to claim 1 above, and in further view of Park (US 20150205424 A1, Published July 23, 2015).
As to claim 2, the combination of Lee and Kim discloses the display device of claim 1.
The combination does not disclose that the first sensing electrodes, the second sensing electrodes, and the sensing lines overlapping the scan driving circuit among the sensing lines comprise mesh lines.
However, Park does disclose that that the first sensing electrodes, the second sensing electrodes, and the sensing lines overlapping the scan driving circuit among the sensing lines comprise mesh lines (Park at Fig. 8; Claims 9-10).1
The combination of Lee and Kim discloses a base touchscreen device upon which the claimed invention is an improvement.  Park discloses a comparable touchscreen device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify or add to the combination of Lee and Kim the teachings of Park for the predictable result of providing a touch window with improved reliability (Park at ¶ [0129]).
Claims 5, 6, 7, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Lee, Kim, and Park as applied to claim 2 above, and in further view of Park2 (US 20200357857 A1, Published November 12, 2020).
As to claim 5, the combination of Lee, Kim, and Park discloses the display device of claim 2.
The combination does not disclose that the first pixels comprise a first first-light emitting area configured to emit a first color light, a first second-light emitting area configured to emit a second color light, and a first third-light emitting area configured to a third color light, and the second pixels comprise a second first-light emitting area configured to emit the first color light, a second second-light emitting area configured to emit the second color light, and a second third-light emitting area configured to emit the third color light.
However, Park2 does disclose that the first pixels comprise a first first-light emitting area configured to emit a first color light, a first second-light emitting area configured to emit a second color light, and a first third-light emitting area configured to a third color light, and the second pixels comprise a second first-light emitting area configured to emit the first color light, a second second-light emitting area configured to emit the second color light, and a second third-light emitting area configured to emit the third color light (Park2 at Fig. 6A; ¶ [0155]).
The combination of Lee, Kim, and Park discloses a base touchscreen device upon which the claimed invention is an improvement.  Park2 discloses a comparable touchscreen device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify or add to the combination of Lee, Kim, and Park the teachings of Park2 for the predictable result of providing an input sensor capable of preventing an insulating layer from being damaged (Park2 at ¶ [0005]). 
As to claim 6, the combination of Lee, Kim, Park, and Park2 discloses the display device of claim 5, wherein: the second first-light emitting area has a size greater than a size of the first first-light emitting area, the second second-light emitting area has a size greater than a size of the first second-light emitting area, and the second third-light emitting area has a size greater than a size of the first third-light emitting area (Park2 at Fig. 6A; ¶ [0155]).
As to claim 7, the combination of Lee, Kim, Park, and Park2 discloses the display device of claim 5, wherein the sensing lines comprising the mesh lines surround at least a portion of the second first-light emitting area, the second second-light emitting area, and the second third-light emitting area and extend in a substantially same direction as a direction in which the first sensing electrodes extend (Park2 at Fig. 6A).
As to claim 8, the combination of Lee, Kim, Park, and Park2 discloses the display device of claim 5, wherein: the mesh lines of the sensing lines have a first width, and the mesh lines of the first sensing electrodes and the second sensing electrodes have a second width smaller than the first width (Park at Fig. 8; MPEP 2144.04(IV) establishes that changes in size or proportion are obvious).
Claims 11, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20180197885 A1, Published July 12, 2018) in view of Lee2 (US 20200285337 A1, Published September 10, 2020) and Kim (US 20190179467 A1, Published June 13, 2019).
As to claim 11, Lee discloses a display device comprising: 
a display panel comprising an active area and a peripheral area adjacent to the active area and comprising a plurality of pixels overlapping the active area (Lee at Figs. 6A, 6B, 9, in particular; ¶ [0074]) and 
a scan driving circuit configured to drive the plurality of pixels; and… 
wherein: the scan driving circuit overlaps a portion of each of the active area and the peripheral area (Lee at Figs. 9, 10A, 11, gate driver circuit 290; ¶ [0089] discloses “In some embodiments, the gate driver circuit 290 at least partially overlaps the pixel circuit 370. With this arrangement, the gate driver circuit 290 does not occupy additional area on the substrate, and thereby a display device 2000 that has a narrow border or is borderless is formed.”). 
Lee does not disclose a sensing sensor disposed on the display panel and comprising first sensing electrodes and second sensing electrodes overlapping the active area and insulated from each other and sensing lines connected to the first sensing electrodes and the second sensing electrodes. 
Lee does not disclose the sensing lines disposed on the scan driving circuit overlapping the active area comprise mesh lines extending in a second direction which is diagonal to the first direction.
However, Lee2 does disclose a sensing sensor disposed on the display panel and comprising first sensing electrodes and second sensing electrodes overlapping the active area and insulated from each other and sensing lines connected to the first sensing electrodes and the second sensing electrodes (Lee2 at Figs. 5, 8, 9; ¶ [0092]), 
Lee2 also discloses the sensing lines disposed on the scan driving circuit overlapping the active area comprise mesh lines extending in a second direction which is diagonal to the first direction (Lee2 at Figs. 5, 8, 9).
Lee discloses a base display device upon which the claimed invention is an improvement.  Lee2 discloses a comparable display device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify or add to Lee the teachings of Lee2 for the predictable result of providing a display device that can reduce a variation in the touch sensitivity (Lee2 at ¶ [0005]).
The combination of Lee and Lee2 does not disclose the sensing lines disposed on the scan driving circuit overlapping the peripheral area among the sensing lines extend in a first direction.
However, Kim does disclose the sensing lines disposed on the scan driving circuit overlapping the peripheral area among the sensing lines extend in a first direction (Kim at Figs. 2, 6, 7, in particular, touch driving routing lines TW1 to TW6).
The combination of Lee and Lee2 discloses a base display device upon which the claimed invention is an improvement.  Kim discloses a comparable display device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify or add to the combination of Lee and Lee2 the teachings of Kim for the predictable result of providing a display having a touchscreen device which has enhanced touch precision (Kim at ¶ [0017]).
As to claim 12, the combination of Lee, Lee2, and Kim discloses the display device of claim 11, wherein the plurality of pixels comprises: first pixels that do not overlap the scan driving circuit (Lee at Fig. 9, pixel circuit 370 area); and 
second pixels that overlap the scan driving circuit (Lee at Fig. 14A in particular).
Claims 13, 14, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee, Lee2, and Kim as applied to claim 12 above, and in further view of Park2 (US 20200357857 A1, Published November 12, 2020).
As to claim 13, the combination of Lee, Lee2, and Kim discloses the display device of claim 12.
The combination does not disclose that the first pixels comprise a first first-light emitting area configured to emit a first color light, a first second-light emitting area configured to emit a second color light, and a first third-light emitting area configured to a third color light, and the second pixels comprise a second first-light emitting area configured to emit the first color light, a second second-light emitting area configured to emit the second color light, and a second third-light emitting area configured to emit the third color light.
However, Park2 does disclose that the first pixels comprise a first first-light emitting area configured to emit a first color light, a first second-light emitting area configured to emit a second color light, and a first third-light emitting area configured to a third color light, and the second pixels comprise a second first-light emitting area configured to emit the first color light, a second second-light emitting area configured to emit the second color light, and a second third-light emitting area configured to emit the third color light (Park2 at Fig. 6A; ¶ [0155]).
The combination of Lee, Lee2, and Kim discloses a base touchscreen device upon which the claimed invention is an improvement.  Park2 discloses a comparable touchscreen device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify or add to the combination of Lee, Lee2, and Kim the teachings of Park2 for the predictable result of providing an input sensor capable of preventing an insulating layer from being damaged (Park2 at ¶ [0005]). 
 As to claim 14, the combination of Lee, Lee2, Kim, and Park2 discloses the display device of claim 13, wherein: the second first-light emitting area has a size greater than a size of the first first-light emitting area, the second second-light emitting area has a size greater than a size of the first second-light emitting area, and the second third-light emitting area has a size greater than a size of the first third-light emitting area (Park2 at Fig. 6A; ¶ [0155]).
As to claim 15, the combination of Lee, Lee2, Kim, and Park2 discloses the display device of claim 13, wherein the sensing lines comprising the mesh lines surround at least a portion of the second first-light emitting area, the second second-light emitting area, and the second third-light emitting area (Park2 at Fig. 6A).
Claims 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lee, Lee2, Kim, and Park2 as applied to claim 13 above, and in further view of Park (US 20150205424 A1, Published July 23, 2015).
As to claim 16, the combination of Lee, Lee2, Kim, and Park2 discloses the display device of claim 13.
The combination does not disclose that the mesh lines of the sensing lines have a first width, and mesh lines of the first sensing electrodes and the second sensing electrodes have a second width smaller than the first width.
However, Park does disclose that the mesh lines of the sensing lines have a first width, and mesh lines of the first sensing electrodes and the second sensing electrodes have a second width smaller than the first width (Park at Fig. 8; MPEP 2144.04(IV) establishes that changes in size or proportion are obvious).
The combination of Lee, Lee2, Kim, and Park2 discloses a base touchscreen device upon which the claimed invention is an improvement.  Park discloses a comparable touchscreen device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify or add to the combination of Lee, Lee2, Kim, and Park2 the teachings of Park for the predictable result of providing a touch window with improved reliability (Park at ¶ [0129]).
 
Allowable Subject Matter
Claims 3, 4, 9, 10, 17, 18, 19, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
As to claim 3, none of the prior art found by the Examiner discloses the claimed aspect of:  wherein the sensing lines comprising a first sensing line and a second sensing line adjacent to each other, wherein: the first sensing line extends in a straight-line shape along one direction, and the second sensing line extends in a zigzag shape along the one direction.
As to claim 4, none of the prior art found by the Examiner discloses the claimed aspect of:  wherein at least a portion of the first sensing electrodes and the second sensing electrodes overlaps the scan driving circuit.
As to claim 9, none of the prior art found by the Examiner discloses the claimed aspect of:  wherein: the sensing lines having the first width surround a first side of each of the second first-light emitting area, the second second-light emitting area, and the second third-light emitting area, and a second side opposite to the first side of each of the second first-light emitting area, the second second-light emitting area, and the second third-light emitting area is exposed without being covered by the sensing lines.
As to claim 17, none of the prior art found by the Examiner discloses the claimed aspect of:  wherein: the sensing lines comprising the mesh lines surround a first side of each of the second first-light emitting area, the second second-light emitting area, and the second third-light emitting area, and a second side opposite to the first side of each of the second first-light emitting area, the second second-light emitting area, and the second third-light emitting area is exposed without being covered by the sensing lines.
As to claim 19, none of the prior art found by the Examiner discloses the claimed aspect of:  wherein: each of the first sensing electrodes and the second sensing electrodes comprises mesh lines extending in the second direction which is diagonal to the first direction, and at least a portion of the first sensing electrodes and the second sensing electrodes overlaps the scan driving circuit.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
KR 20220096882 A, Filed December 32, 2020 is made of record for its relevance to claims 1 and 11 by its disclosure of the following:  
“The gate driving circuit 230 may be electrically connected to the non-display area NDA of the display panel 210 or disposed in the non-display area NDA of the display panel 210 , and in some cases, the display panel It may be disposed to overlap the display area DA of the 210 .”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sanjiv D Patel whose telephone number is (571)270-5731. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Sanjiv D. Patel/Primary Examiner, Art Unit 2622                                                                                                                                                                                                        
07/26/2022






    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See also Lee2 at Figs. 6, 8.